Per Curiam:
The question here was one of location. As is often the case, the correct location of a particular tract is ascertained by determining the location of other tracts in the same block of surveys. The location actually made on the ground is a question of fact to be found from all the evidence.
We have carefully considered all the specifications of error, and have examined the evidence. We find nothing in the charge nor in answer to the points, which gives the plaintiff in error any just cause of complaint.
Judgment affirmed.